Per Curiam.

—
In January, 1862, Francis W. Pobinson obtained judgment against Samuel Sinnie in the Wayne Circuit Court. In February, 1862, execution was'issued on the judgment, and, on the 3d of March, 1862, was levied on a certain steam engine, boiler and fixtures, as the property of said Sinnie. On the day following the levy, March 4, 1862, Sinnie sold the engine, boiler, &e., to Josiah and William Test, who now claim them as against the execution-plaintiff.
To comprehend the law point involved, it is necessary to be in possession of some further facts.
Sinnie purchased a flouring mill propelled by water. It was incumbered by several liens and mortgages. After Sinnie purchased the mill, he procured the engine and boiler in question and put them up by the mill to be used in propelling it when the water was at a low stage; but he had ceased to use them at all, in propelling the mill, before they were levied on.
Those haying liens upon the property had consented to the sale of the engine, boiler, &c., and their removal from the mill.
¥e think the parties concerned, after having all agreed to treat the engine, boiler, &c., as personal property, can not be *252allowed to say they were not subject to levy and sale upon execution. See The State ex rel., &c. v. Bonham, 18 Ind. 231.
J. P. Síddall, J. P. Julian, and J. F. Julian, for the appellants.
James Perry, for the appellees.
The judgment is affirmed with costs.